Citation Nr: 1550183	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to October 1966. 

He was scheduled to testify before a Veterans Law Judge at the RO in Detroit in April 2013.  In March 2013, the RO notified him of the time and place of the hearing but he failed to report.  As he has not offered good cause for his failure to report or asked to be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case for additional evidentiary and procedural development.  Specifically, the case is remanded to schedule the Veteran for another VA examination and to allow the AOJ to review additional evidence.  

In August 2009, the Veteran filed a claim of entitlement to service connection for bipolar disorder.  Since that time, the AOJ has developed evidence regarding bipolar disorder, including scheduling him for a VA examination in December 2009 and issuing an addendum VA medical opinion in June 2012.  Moreover, the AOJ has adjudicated his claim for service connection for a bipolar disorder by a rating decision in February 2010 and a statement of the case (SOC) in May 2011.  However, the AOJ and VA examiner only considered bipolar disorder and did not consider or adjudicate other diagnosed mental disorders.

To that end, the claims file includes numerous VA treatment records during the pendency of this claim in which the Veteran was either diagnosed with or had symptoms of additional psychiatric disorders.  For example, the record reflects that he receives VA pension for a schizoid personality disorder and a bipolar disorder with psychosis, depression, and dementia.  A November 2013 VA primary care physician noted diagnoses of bipolar disorder, a mood disorder not otherwise specified (NOS) with psychosis, and depression.  Several VA hospital discharge summaries from April, November, and December 2012 note that he also has dementia, as well as bipolar disorder.  

Nonetheless, the evidence does not show that a medical professional has considered whether these currently-diagnosed psychiatric disorders, apart from bipolar disorder, are related to the Veteran's time in service.  Thus, he should be scheduled for another VA examination to assess these additional psychiatric disorders.

Furthermore, while the claim is in remand status, the evidence includes medical and lay evidence since the May 2011 SOC that has not been reviewed by the AOJ in the first instance.  The Veteran has not waived review of this evidence at the regional level.  Thus, the AOJ should consider all of the evidence in the record, including any development following this Remand's directives, and issue a supplemental statement of the case (SSOC) for the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to assess any current psychiatric symptoms and diagnoses of any psychiatric disorder and to obtain an opinion as to the cause of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the service treatment records.

The examiner should specifically determine and diagnose the Veteran's current psychiatric disorders.  For each psychiatric disorder found, and state whether this disorder was at least as likely as not (i.e., a 50 percent degree of probability or greater) caused or aggravated by service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.  

The examiner should specifically address the August 8, 1966, mental hygiene consultation treatment record while discussing aggravation of any current psychiatric disorder during military service.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of any mental health disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

2. After completing all indicated developments above, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




